Cassoday, J.
The courts of this state are bound, by constitutional mandate, to give full faith and credit “ to the public acts, records, and judicial proceedings of ewery other state.” Const. of U. S. art. IV, sec. 1; Sanborn v. Perry, 86 Wis. 361. If a judgment is conclusive in the state where rendered, then it is equally conclusive in every other state of the Union; and if it is re-examinable there, then it is open to the same inquiries in every other state. Ibid. In order to entitle such public acts, records, and judicial proceeding of other states to such faith and credit, they must be proved as facts by competent evidence. Osborn v Blackburn, 78 Wis. 209; Hanley v. Donoghue, 116 U. S. 1; Chicago & A. R. Co. v. Wiggins Ferry Co. 119 U. S. 616. Here, there is no question but that the judicial proceedings and the record of the alleged judgment in the supreme court of New York for Kings county are properly authenticated under the seal of that court, and, with the statutes of New York, are in evidence. To entitle such judgment to such full faith and credit, it must appear from such record that the court rendering the same had jurisdiction of the person of the defendant and of the subject matter of the action or proceeding. Thompson v. Whitman, 18 Wall. 457; Knowles v. G. L. & C. Co. 19 Wall. 58; Simmons v. Saul, 138 U. S. 439. Here there can be no question but that the New York court obtained jurisdiction of the person of both the *318defendant and the plaintiff. The defendant resided in New York and was the attorney for the plaintiff in the two suits then pending against other parties. The plaintiff and defendant got into a controversy in respect to the defendant’s charges for professional services in such other suits. The plaintiff instituted the proceeding against the defendant to compel him to deliver up the papers in those cases, and to have another attorney substituted in his place. The defendant claimed a large balance for fees, and requested a reference to determine the amount. The plaintiff gave a bond acceptable to and accepted by the defendant, and the reference was had accordingly; and a large amount of testimony was taken, and expenses made thereon. The referee’s report was favorable to the defendant. The plaintiff resisted its confirmation on the ground that the court had no jurisdiction. The court held it had jurisdiction, and upon the defendant’s motion the same was, with some modifications, confirmed by the court, and judgment entered thereon accordingly. The plaintiff appealed from that judgment to the general term, where the same was reversed and judgment ordered and entered against the defendant for the plaintiff’s costs incurred in such proceeding. It is very manifest that the court had jurisdiction of the person of the defendant.
The only serious question presented is whether the record before us is a record in an action or judicial proceeding, within the meaning of the. constitutional provision mentioned. In other words, did the court have jurisdiction of the1 subject matter? It seems to have been well established at common law that under proper circumstances a court would entertain summary jurisdiction to compel an attorney, as an officer of the court, to deliver papers to his client or to any other person rightfully entitled to the same. Strong v. How, 8 Mod. 339; Hughes v. Mayre, 3 Term, 215; In re Aitkin, 4 Barn. & Ald. 47. Especially should that be *319so where the paper, money, or other thing has been received by such attorney in the course of his professional employment in a case pending in such court. And where such attorney claims such money as compensation for his services, or claims such papers or property as security for such compensation, the court may summarily determine the amount due for such compensation, and, upon the deduction or payment of the same, compel the balance of such moneys, or such papers and property, to be delivered over to the client. Burns v. Allen, 15 R. I. 32; Orr v. Tanner, 12 R. I. 94; Bowling Green S. Bank v. Todd, 52 N. Y. 489; In re Knapp, 85 N. Y. 284. In this last case it was held, in effect, that where it appears that an attorney retains his client’s money, claiming a lien thereon, and upon the facts stated the right is clear and only the amount in question, the court has jurisdiction to determine that question, on application to compel the payment of the moneys retained, although the items of the attorney’s account are such as, in ordinary cases, would subject them to taxation, and that such question might be determined by the court at special term, by a referee, or by a jury passing upon an issue sent to it. In that case the general term reversed the order of the'special term on the ground that certain of the charges were too much; and the-court of appeals reversed the judgment of the general term on the ground that it did not appear but that the deductions suggested by the general term had in fact been made by the referee and the special term, and was therefore error. But the court of appeals in no way questioned the jurisdiction of the general term to review such order or judgment of the special term.
The Revised Code of New York provides that an appeal may be taken to the general term from an interlocutory judgment rendered at a special term. Bliss’ Ann. Code N. Y. sec. 1349. That Code also provides, in effect, that costs in a special proceeding instituted in a court of record, *320or upon an appeal in a special proceeding taken to a court of record, where the costs thereof are not specially regulated therein, may be awarded to any party, in the discretion of the court, at the rates allowed for similar services in an action brought in the same court or an appeal from a judgment taken to the same court, and in like manner. Id. sec. 3240. That Oode also provides, in effect, that the order of the supreme court, at general term, made upon such an appeal must be entered, and the papers upon which the appeal was heard must be filed, in the office of the same •clerk; that such entry of the order is sufficient authority for any proceeding in the court below, or before the judge who made the order appealed from, which the judgment or order of the appellate court directs or permits. Id. sec. 1345.
The statutes of Hew York appear to have authorized the proceeding had, and everything done in the courts of that state, in the controversy in question. It may be that the defendant was not obliged to submit the determination of the amount of his claim for services to the court or referee in such summary proceeding, but he, as well as the plaintiff, did voluntarily so submit the same. The defendant insisted upon the plaintiff’s abiding by the result, so long as the determination was in his favor, and it was too late for him to escape the payment of costs incurred therein, after the order or judgment in his favor was reversed by the general term.
It must be observed that the defendants in? the libel and slander suits were in no way interested in, and could in no way be affected by, such determination of the controversy between the plaintiff and the defendant. The defendant’s connection with those actions was only as an attorney to prosecute the same; and the determination of the controversy between him and the plaintiff could in no way affect the judgment to be entered in either of those actions, and *321hence cannot properly be regarded as interlocutory. Nevertheless, such determination was in a judicial proceeding, and the record thereof is a public record, to which this court is bound to give “ full faith and credit.” The rea - sons in favor of such ruling are similar but much stronger than where a decree is made as to one of several defendants whose interests are not at all connected with each other, with direction for the payment of costs as to that defendant; and yet it has been held that such a decree is final as to such defendant, although the cause may be still pending in the court as to the rest. Royall v. Johnson, 1 Rand. (Va.), 421; 12 Am. & Eng. Ency. of Law, 63, 64.
We must hold that the adjudication in pursuance of the mandate of the general term was in effect a final judgment against the defendant. If it was erroneous, it should have been corrected in the court of appeals of that state, but it is not within the province of this court to correct any mere error in the rendition of such foreign judgment. In the absence of fraud, we are confined to the questions of jurisdiction.
By the. Gourt.— The judgment of the superior court of Milwaukee county is reversed, and. the cause is remanded with directions to enter judgment in favor of the plaintiff for the amount of the New York judgment, with the legal interest thereon and the costs of this action.